ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Oshkosh Defense, LLC                 )              ASBCA No. 59795
                                     )
Under Contract Nos. W56HZV-07-C-0248 )
                    W56HZV-09-D-0024 )

APPEARANCE FOR THE APPELLANT:                       Scott Arnold, Esq.
                                                     Blank Rome LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Harry M. Parent, III, JA
                                                    CPT Matthew A. Freeman, JA
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 3 November 2016



                                                                               ~
                                                                                         /
                                                       .,-7
                                                       ~.~//    t/~
                                                              <            -




                                                   /    -< . .c
                                                         N:
                                                                  <   /,(__,. : _ _ _ _ _ _




                                                 MARK       STEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59795, Appeal of Oshkosh Defense,
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals